Motion Granted and Abatement Order filed October 5, 2015




                                       In The

                     Fourteenth Court of Appeals
                                   ____________

                               NO. 14-15-00788-CV
                                   ____________

 BOWEN, MICLETTE & BRITT INSURANCE AGENCY, LLC, Appellant

                                         V.

                      CHRISTOPHER TAYLOR, Appellee


                    On Appeal from the 295th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2015-03943

                            ABATEMENT ORDER

      On October 1, 2015, the appellant filed an unopposed motion to abate this
appeal. The motion states the parties have reached an agreement to settle the issues
on appeal and requests that the appeal be abated for completion of the settlement.
The motion is GRANTED. Accordingly, we issue the following order.

      The appeal is abated, treated as a closed case, and removed from this court’s
active docket until December 4, 2015. The appeal will be reinstated on this court’s
active docket at that time, or when the parties file a motion to dismiss the appeal or
other dispositive motion. The court will also consider an appropriate motion to
reinstate the appeal filed by either party, or the court may reinstate the appeal on its
own motion.



                                 PER CURIAM